Opinion issued December 10, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00380-CV
                           ———————————
                      PAUL M. RODRIGUEZ, Appellant
                                       V.
             PINE VILLAGE NORTH ASSOCIATION, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-76695


                         MEMORANDUM OPINION

      Appellant, Paul M. Rodriguez, has filed an agreed motion to dismiss this

appeal. No opinion has issued in this appeal. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending

motions as moot.
                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2